The trial was had before the judge without the intervention of a jury, and the evidence was taken ore tenus. Long after the adoption of Acts 1915, p. 824 (now incorporated in section 9498 of the Code of 1923), the Supreme Court and this court have held:
"When a civil case is tried by the court without a jury, the conclusion of the trial judge upon the finding of fact from the evidence given ore tenus has the effect of a verdict of a jury, and will not be set aside, unless that judgment is contrary to the great weight of the evidence; that is, plainly erroneous or manifestly wrong." Halle v. Brooks, 96 So. 341, 209 Ala. 486.
We would not be authorized to disturb the judgment appealed from.
There is no error in the record, and the judgment is affirmed.
Affirmed.